DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 8/17/2020 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.
	Claims 1-5, 7-9, 11-14, 16, 20-25 are examined on the merits.  Claims 22-25 are newly presented.


Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Claim Objections
(Prior Objection Maintained) Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection) Claims 3, 4, 12, 13 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 do not refer to the requirement of the cytokines required by claims 1 and 11, which they depend from.  Therefore, it is unclear if the claimed invention requires cytokines of claims 1 and 11 or just the MHC class I or class II complexes.  Claims 4 and 13 do not remedy this deficiency and therefore are also rejected.
Claims 26-28 permit that the cytokines present in the claimed compositions do not include IL-21, which is required by claims 1, 11 and 21.  Therefore it is unclear if IL-21 is required to not.  For example, claim 26 can be drawn to IL-2 and IL-4.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New Rejection) Claims 3, 4, 12, 13 and 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 12 do not refer to the requirement of the cytokines required by claims 1 and 11, which they depend from.  Claims 4 and 13 do not remedy this deficiency and therefore are also rejected.
Claims 26-28 permit that the cytokines present in the claimed compositions do not include IL-21, which is required by claims 1, 11 and 21.  For example, claim 26 can be drawn to IL-2 and IL-4.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(Prior Rejection Maintained and Updated to include new claims) Claims 1-5, 7, 11-14, 20, 21 and 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winther et al. (WO/02/072631) and Peschke et al. (US PGPub 2006/0228331) and Zeng et al. (JEM, 2005, Vol. 201, No. 1, pages 139-148).

The claimed invention is drawn to a composition comprising one or more pharmamers, each pharmamer comprising one or more biologically active molecules attached to one or more multimerization domains, wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule.  The one or more biologically active molecules comprise one or more cytokines that comprise IL-21.  In addition, the pharmamer can comprise two or more cytokines, such as IL-21 and IL-15.
The composition is for stimulation of cells in vivo or in vitro.
The one or more biologically active molecules comprise one or more MHC Class I complexes and/or one or more MHC class II complexes attached to the one or more multimerization domains, each optionally loaded with a peptide epitope to form one or more MHC class I-peptide complexes and/or one or more MHC class II-peptide complexes.

The one or more MHC multimers comprise a MHC multimer comprising (a-b-P)n,
wherein n>1,
wherein a and b together form a functional MHC protein capable of binding the peptide P, when P is present,
wherein (a-b-P) is the MHC-peptide complex formed when the peptide P binds to the functional MHC protein,
wherein each MHC peptide complex is associated with one or more multimerization domains comprising a soluble polysaccharide carrier molecule.

The one or more biologically active molecules further comprise one or more immunologically active molecules attached to the one or more multimerization domains.

The composition further comprises one or more immunological adjuvant(s), wherein said one or more immunological adjuvant(s) are able to enhance or facilitate the stimulation of cells in vivo or in vitro; or the one or more biologically active molecules comprise one or more cytokines.

The claimed invention is also drawn to a pharmamer comprising one or more biologically active molecules attached to one or more multimerization domains, wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule.
The pharmamer further comprising one or more MHC Class I complexes and/or one or more MHC class II complexes attached to the one or more multimerization domains, each optionally loaded with a peptide epitope to form one or more MHC class l-peptide complexes and/or one or more MHC class ll-peptide complexes.
The one or more MHC multimers comprise a MHC multimer comprising (a-b-P)n,
wherein n>1,
wherein a and b together form a functional MHC protein capable of binding the peptide P, when P is present,
wherein (a-b-P) is the MHC-peptide complex formed when the peptide P binds to the functional MHC protein,
wherein each MHC peptide complex is associated with one or more multimerization domains comprising a soluble polysaccharide carrier molecule.

The one or more biologically active molecules further comprise one or more immunologically active molecules attached to the one or more multimerization domains.

The one or more biologically active molecules comprises one or more cytokines.

The claimed invention also requires a kit-of-parts comprising the immunogenic composition according to claim 1 and at least one additional component.

The claimed invention is also drawn to a pharmamer comprising one or more biologically active molecules attached to one or more multimerization domains, wherein the one or more biologically active molecules comprise one or more cytokines,
wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule, and
wherein said pharmamer further comprises one or more MHC Class I complexes and/or one or more MHC class II complexes attached to the one or more multimerization domains, each optionally loaded with a peptide epitope to form one or more MHC class I-peptide complexes and/or one or more MHC class II-peptide complexes.

*The instant specification states that a Pharmamer is: Molecule or molecule complex comprising one or more multimerisation domain(s) and one or more biologically active molecules.

The Prior Art
	Winther et al. teach the formation of a multi MHC class I and/or class II conjugate, such as poly ligand MHC molecules.  [see page 93 and example 1, beginning on page 151]  Winther et al. employ 3 different molecular sizes of dextran (a soluble polysaccharide carrier molecule) in which MHC molecules are attached. [see page 156 and page 53]  One of the multi MHC complexes involves attached an HLA A0201 complexed with the epitope ELAGIGILTV. [see page 157]  Winther et al. also teach that MHC molecules can be formed into the poly-ligand complex and additional biologically active compounds can also be included. [see page 109]  Examples of these biologically active compounds are cytokines (IL-15), co-stimulatory molecules and adhesion molecules. [see pages 49-50]  In addition, Winther et al. teach a kit comprising the MHC molecule constructs formulated in a ready-to-use form, such as buffers. [see page 88]  
While Winther et al. do teach the complexing of IL-15 with a polysaccharide carrier, they do not teach the complexing of IL-21 with a polysaccharide carrier.

	Peschke et al. teach the use of drug carriers, such as polymers that contain polysaccharides and their use of deliver IL-21 and enhance the stability of IL-21.  [see paragraph 134]

	Zeng et al. teach use of IL-21 with IL-15 in vivo and the synergistic effect that results from administering these two cytokines with regard o CD8+ T cells.  More specifically, antigen specific CD8+ T cells were boosted when both IL-21 and IL-15 were administered. [see abstract and page 140]

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Winther et al. in order to include an additional cytokine IL-21 with the cytokine-polysaccharide carrier conjugates, such as IL-15.  One would have been motivated to do so, given the suggestion by Winther et al. that their polysaccharide carrier molecule can be attached to several different cytokines, such as IL-15, IL-1, IL-2, etc. [see page 49].  There would have been a reasonable expectation of success, given the knowledge that carrier molecules, such as polysaccharide molecules can be used to enhance IL-21 delivery and stability, as taught by Peschke et al. and also given the knowledge that IL-21 and IL-15 synergistically facilitate antigen specific CD8+ T cells, as taught by Zeng et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant’s argument that there is no suggestion or motivation in any of the cited documents, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958, F2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly  & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
“The motivation, suggestion or teaching may come explicitly from statements in the prior art, the knowledge of one of ordinary skill in the art, or, in some cases the nature of the problem to be solved.”  Kotzab, 217 F.3d at 1370, 55 USPQ2d at 1317.  The suggestion or motivation to modify the reference does not have to be in the references themselves.  See MPEP §2142.  In this case, the motivation to combine IL-21 with IL-15 cytokine + polysaccharide carriers is immediately apparent to one skilled in the art.  
	It is acknowledged that Winther et al. do not teach that IL-21 is to be administered with IL-15 or any other cytokine.  However, they do teach that more than one cytokine can be included with their compositions.  While Peschke et al. is silent about co-administration of IL-21 with cytokine IL-15 and that IL-21 was only researched with regard to in vivo half-life increase, their teachings are applicable to formulating cytokines with polysaccharide carriers for delivery and improving in vivo half life time.  Moreover, Zeng et al. also teach that including IL-21 and IL-15 synergistically work in boosting antigen specific CD8+ T cells.  Therefore, one of ordinary skill in the art would be motivated to include IL-21 with the IL-15-polysaccharide carrier and MHC I or II molecules.   
	

Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648